Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-8 are pending in this application.

Information Disclosure Statement
	Examiner notes that an IDS and an International Search Report has not been filed with this application.  Examiner suggests filing an IDS and an International Search Report

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “pyridazinone-guanidine”. Examiner suggests amending claim to recite “A compound….”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 101& 112, 1st paragraph
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
Use claims are not patentable subject matter.
Claims 5-8 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a) Claims 1-8 are (including claims dependent thereon and claims that relate back in independent claims) indefinite for reciting “preferably” and more preferably. This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Correction is required.
(b) claim 3 is indefinite for reciting “can be”. This renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Correction is required.
(c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-8 (including claims dependent thereon and claims that relate back to independent claim 1) are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for specific compounds disclosed in the specification, does not reasonably provide enablement for prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites of those compounds and composition containing same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Claims 1-8 are rejected because the claims recite specific compounds and prodrugs of said compounds.  However, the specification fails to teach the preparation or identity of prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites.  
Identifying an ester requires knowledge of in vivo regeneration pathways of instant compounds and short of extensive experimentation, would be the skilled artisan would need much more data to determine prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites of the instant compounds and compositions. 
Applicants have not provided any clear guidance that would provide prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites of the instant compounds that will regenerate in vivo to the instant compounds by one or more biological processes or methods for preparing prodrugs.  It is not the norm that one can predict with any accuracy whether a particular ester form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without art recognized data to support same.  The specification provides no guidance as to what type(s) of prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites are suitable for the instant compounds.   Generally, prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites themselves are not considered to be therapeutically active but only to provide the active compound in vivo.    
For rejections under 35 U.S.C. 112, first paragraph, the following factors must be considered (In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988)):
            1) Nature of invention.
            2) State of prior art.
            3) Quantity of experimentation needed            
 4) Level of predictability in the art.
            5) Amount of direction and guidance provided by the inventor.
            6) Existence of working examples.
            7) Breadth of claims.
            8) Level of ordinary skill in the art. 

Nature of the invention          
          The nature of the invention is the preparation of compounds and compositions under the genus of a structural formula.   As stated, however, prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites are also intended.   The nature of esters is not set forth nor is the manner in which the prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites are to be prepared or the core compounds modified prodrugs. 
State of the prior art
The state of the prior art is that esters are known in the pharmaceutical industry.  Prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites in related compounds are not modified.
 Quantity of experimentation needed 
The quantity of experimentation needed is undue.  The skilled artisan would need to regenerate in vivo the instant compounds by one or more biological processes.  All of which require undue experimentation.  Applicant has not postulated a metabolic pathway or mechanism, which facilitate conversion of the prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites into an active agent. 
Level of predictability in the art
The art pertaining to the preparation and use of prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites is high as prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites are compound specific and not all prodrugs have the ability to regenerate in vivo.  (See “Wolff, M.E., “Burger’s Medicinal Chemistry”, pp. 975-977, and Banker et al., “Modern Pharmaceuticals”, p. 596).     

Amount of direction and guidance provided by the inventor
There is no guidance provided as all the examples in the specification are drawn to the preparation of compounds disclosed in the specification and not to prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites.  The lack of guidance to prepare any prodrug, stereoisomer, isomers, solvates, esters, acids and metabolites is not provided by the inventor.

Existence of working examples
	As discussed above, working examples are drawn to the preparation of compounds disclosed in the specification and not to prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites.  The lack of guidance to prepare any prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites is telling.  There is no direction or guidance provided by Applicant to prepare prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites of the instant invention. 

Breadth of claims
	 The breath of the recited compounds and compositions in the claims includes prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites for which there have been provided no specific examples or procedural steps to prepare prodrugs, stereoisomer, isomers, solvates, esters, acids and metabolites.  Failure to teach how to make the instant compounds makes teaching how to use the compounds unduly difficult, if not impossible.

Level of ordinary skill in the art
The level of ordinary skill in the art is high due to the unpredictability in the chemical art. 
Hence, as discussed above, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation to test which .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moersdorf et al. (EP339208, which corresponds to US Patent 4968683).
This reference discloses the following STN/CAS compound(s):
	
    PNG
    media_image1.png
    194
    336
    media_image1.png
    Greyscale

RN   126856-37-9  HCAPLUS     
CN   Guanidine, N-[3-(1H-imidazol-5-yl)propyl]-N'-[2-nitro-4-(1,4,5,6-
     tetrahydro-4-methyl-6-oxo-3-pyridazinyl)phenyl]-  (CA INDEX NAME)
  

    PNG
    media_image2.png
    235
    525
    media_image2.png
    Greyscale

The compounds and compositions read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heumann et al., EP 304534 (which corresponds to US Patent 4921856).
This reference discloses the following STN/CAS compound(s):
	
    PNG
    media_image3.png
    173
    416
    media_image3.png
    Greyscale

CN   Guanidine, N-[3-(1H-imidazol-5-yl)propyl]-N'-[4-(1,4,5,6-tetrahydro-4-
     methyl-6-oxo-3-pyridazinyl)phenyl]-  (CA INDEX NAME)
  

    PNG
    media_image4.png
    224
    525
    media_image4.png
    Greyscale

RN   121838-76-4  HCAPLUS
CN   Guanidine, N-[3-(1H-imidazol-5-yl)propyl]-N'-[4-(1,4,5,6-tetrahydro-4-


    PNG
    media_image5.png
    255
    525
    media_image5.png
    Greyscale

The compounds and compositions read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moersdorf et al. (EP339208, which corresponds to US Patent 4968683).
Applicants claim compounds of the following formula I:
 
    PNG
    media_image6.png
    141
    215
    media_image6.png
    Greyscale

wherein all the variables are defined in the claim.  
.
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heumann et al., EP 304534 (which corresponds to US Patent 4921856).
This reference discloses a generic group of pyridazinone-guanidine compounds and compositions, which embraces Applicants’ claimed compounds.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary .
Conclusion
Claims 1-8 are pending.  Claims 1-8 are rejected. No claims are allowed.
Again, Examiner notes that an IDS and an International Search Report has not been filed with this application.  Examiner suggests filing an IDS and an International Search Report

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624